PER CURIAM.
Appellant, pro se, has appealed an order of the trial court denying his motion for post conviction relief. Appellant seeks review of an order entered on his Florida Rule of Criminal Procedure 3.850 motion, alleging ineffective assistance of trial counsel and illegal sentence.
We affirm the trial court’s denial of appellant’s motion as concerned his ineffective assistance of counsel claim. As to that claim the motion was not timely filed. However, as to appellant’s claim regarding his sentence, such a motion may be filed at any time. Since the trial court’s order does not have attached portions of the record which refute appellant’s claims of illegal sentence, we reverse and remand to the trial court to either attach such portions of the record to its order, or to afford appellant an evidentiary hearing solely on this claim.
REVERSED AND REMANDED.
DELL, STONE and POLEN, JJ., concur.